BREAUX, C. J.
This is the case of Mrs. Elizabeth L. Rickerson for $10,000 damages, growing out of alleged injuries suffered by her in the accident in which Mrs. Allen was badly frightened and her little son slightly hurt.
The three were in the buggy at the time, and the facts of one case are those 'of the other; that is, the two cases, 18,405 and 18,-080, handed down to-day.
We have affirmed the judgment in Mrs. Allen’s Case, ante, p. 403, 53 South. 666, in which the district judge allowed her $150.'
The case now -before us for decision was tried by a jury. Two hundred dollars were allowed as damages.
Defendant appealed.
Plaintiff in the appeal asks for an increase of the damages.
The case of plaintiff being similar in every respect to the case of Mrs. Allen, just decided, we will not dwell upon the issues at any length except as to the extent of the alleged injury.
Plaintiff did not impress her physician when he called to see her about five days after the accident.
He did not think that she was seriously injured. His testimony upon the subject is different from hers as to the nature of the accident.
*410She had a vivid recollection of the sudden fall of the horse and buggy into the pit. The facts had impressed themselves upon her imagination, and when, over a year afterward, she testified before the jury, she gave a graphic account of the accident. She referred to her wounds with earnestness; but in all this it happens that she is not corroborated by her physician.
Some time afterward, she became the patient of another physician, who was one of another school of medicine — an osteopath.
There is some contradiction between the two.
The jury evidently attached credence to the evidence of the former.
The latter, the osteopath, was consulted over a year after the accident.
It may well be that the disease which he traced to the accident was due to other causes.
In a suit for damages, the verdict of the jury in assessing them is of weight; the members of the jury have an exceptional opportunity to form a just estimate.
We will leave the finding of the jury as it is.
For reasons stated, the verdict and judgment are affirmed.